       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.1 Page 1 of 10



        1   Douglas A. Pettit, Esq., SBN 160371
            Alexander P. Cohen, Esq., SBN 317672
        2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            11622 El Camino Real, Suite 300
        3   San Diego, CA 92130
            Telephone: (858) 755-8500
        4   Facsimile: (858) 755-8504
            E-mail:     dpettit@pettitkohn.com
        5               acohen@pettitkohn.com
        6   Miguel Leff, Esq., SBN 232461
            LAW OFFICE OF MIGUEL LEFF
        7   875 Prospect St., Suite 206
            La Jolla, CA 92037
        8   Telephone: (858) 255-0001
            Facsimile: (858) 456-5800
        9   E-mail:     miguel@lefflawoffices.com
       10   Attorneys for Plaintiffs
            MANUEL RODITI and VENICE BEJARANO
       11

       12                        UNITED STATES DISTRICT COURT
       13               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
       14

       15   Manuel Roditi and Venice Bejarano           CASE NO.: '20CV1908 BEN MSB
       16                        Plaintiffs,
                                                        COMPLAINT FOR VIOLATION OF
       17   v.                                          FEDERAL AND CALIFORNIA
                                                        SECURITIES LAWS
       18   New River Investments Inc., Roditi &
            Roditi LLC, Alberto Roditi,                 JURY TRIAL DEMANDED
       19   Guillermo Roditi Dominguez
       20                        Defendants.            Courtroom:
                                                        District Judge:
       21                                               Magistrate Judge:
                                                        Complaint Filed:
       22                                               Trial Date:
       23          Plaintiffs Manuel Roditi and Venice Bejarano (“Plaintiffs”) allege as follows:
       24                             JURISDICTION AND VENUE
       25          1.    This Court has subject matter jurisdiction over this action pursuant to
       26   28 U.S.C. § 1332, in that it is an action between citizens of a State (California,
       27   Nevada, Colorado) and citizens or subjects of a foreign state (Mexico), and the
       28   amount in controversy exceeds $75,000, exclusive of interest and costs.
5000-1231
                                                1
                 COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                          CASE NO.
       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.2 Page 2 of 10



        1          2.        This Court also has subject matter jurisdiction over this action
        2   pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1337, and § 27 of the Securities
        3   Exchange Act of 1934 (the “Exchange Act”). Plaintiffs’ claims arise under Section
        4   10(b) and Rule 10b-5, which is set forth by the Securities Exchange Commission
        5   under the authority of section 10(b).
        6          3.        This Court also has supplemental jurisdiction over the state law claims
        7   pursuant to 28 U.S.C. § 1367(a) because the claims are related to claims within this
        8   Court’s original jurisdiction such that they form part of the same case or
        9   controversy under Article III.
       10          4.        Venue is proper in this district pursuant to § 27 of the Exchange Act
       11   and 28 U.S.C. § 1391(b) because many of the acts giving rise to the violations of
       12   which Plaintiffs complain took place in this district and the individual and entity
       13   defendants used the instrumentalities of interstate commerce in connection with the
       14   sale of unregistered securities in this district.
       15                                         THE PARTIES
       16   Plaintiffs
       17          5.        Plaintiff Manuel Roditi (“Manuel”) is a citizen and resident of Mexico.
       18          6.        Plaintiff Venice Bejarano (“Venice”) is a citizen and resident of
       19   Mexico.
       20   Defendants
       21          7.        Defendant New River Investments Inc. (“NRI”) is a Nevada
       22   corporation, with a principal office in Los Angeles, California. At all relevant
       23   times, NRI was engaged in the federal and state securities violations alleged within
       24   this district.
       25          8.        Defendant Roditi and Roditi, LLC (“R&R”) is a Florida limited
       26   liability company, with a principal office in Los Angeles, California. At all
       27   relevant times, R&R was engaged in the federal and state securities violations
       28   alleged within this district.
5000-1231
                                               2
                COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                         CASE NO.
       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.3 Page 3 of 10



        1           9.    Defendant Alberto Roditi (“Alberto”) resides in Vail, Colorado and is
        2   engaged in business in Los Angeles, California.
        3           10.   Defendant Guillermo Roditi Dominguez (“Guillermo”) resides in
        4   Los Angeles, California and is engaged in business in this district.
        5                             MATERIAL ALLEGATIONS
        6           11.   Defendant R&R is an Investment Management company. On
        7   information and belief, R&R has two Managing Directors: Alberto and Guillermo.
        8   R&R’s corporate status is currently suspended for failure to file the requisite
        9   Statement of Information with the California Secretary of State.
       10           12.   Defendant NRI is a Registered Investment Adviser, and is affiliated
       11   with R&R. On information and belief, Guillermo is the CEO of NRI.
       12           13.   Beginning in April 2000, when NRI was started, Plaintiffs entrusted
       13   Defendants with substantial sums of money to invest in various investment
       14   vehicles. At all relevant times, Plaintiffs believed that their investments would be
       15   managed suitably, and with an appropriate level of risk based on Plaintiffs’
       16   financial needs.
       17           14.   On information and belief, Plaintiffs maintained three investment
       18   accounts with Defendants through NRI and its private fund, the New River
       19   Investment Special Opportunity Fund (“SOF”).
       20           15.   The SOF is a hedge fund engaged in high-level speculative trading,
       21   including short positions and margin trading. Plaintiffs’ investments were managed
       22   by Defendants, via NRI and the SOF, using two custodians: two accounts at TD
       23   Ameritrade, and one account at Interactive Brokers.
       24           16.   The damages alleged herein relate primarily to the Interactive Brokers
       25   account, in which Plaintiffs induced Defendants to invest substantial sums of
       26   money.
       27   ///
       28   ///
5000-1231
                                                 3
                  COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                           CASE NO.
       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.4 Page 4 of 10



        1           17.   Plaintiffs increased their investment by depositing funds with
        2   Defendants during the course of the years. As of March 2019, the Net Asset Value
        3   (“NAV”) of Plaintiffs’ investment was approximately $2.5 million.
        4           18.   This amount included nearly $1.75 million in the Interactive Brokers
        5   account, and approximately $740,000 in a mortgage-backed securities fund with
        6   TD Ameritrade.
        7           19.   Neither the individual nor the entity defendants advised Plaintiffs
        8   regarding the substantial risk associated with this level of speculative investment.
        9           20.   As of January 1, 2020, Plaintiffs’ NAV had decreased substantially but
       10   was still approximately $1.07 million.
       11           21.   By April 3, 2020, only three months later, nearly the entirety of
       12   Plaintiffs’ investment in the Interactive Brokers account—$1.1 million—had been
       13   lost. Specifically, as of April 3, 2020, Plaintiffs’ investment in the Interactive
       14   Brokers account was merely $16,444.93. The Interactive Brokers account had a
       15   balance of $530,000.
       16           22.   These substantial losses occurred despite the fact that Plaintiffs’ had
       17   repeatedly expressed concern to Alberto regarding the performance of the
       18   investments, specifically, the monies invested in the Interactive Brokers account.
       19           23.   After the string of losses in 2019 that resulted in Plaintiffs’ investment
       20   becoming substantially depleted, Plaintiffs discussed their concerns with Alberto.
       21   Plaintiffs specifically raised the issue of the suitability of such risky investments.
       22           24.   Following the string of losses in 2019, Plaintiffs pleaded with Alberto
       23   to take a more conservative approach, and to maintain Plaintiffs’ investment.
       24           25.   Plaintiffs advised Alberto that they needed the investments to maintain
       25   value, so that they could fund a significant loan that was scheduled to come due in
       26   July 2020. The loan was necessary to prevent foreclosure on a piece of property
       27   that Plaintiffs owned in Mexico. Both Alberto and Guillermo knew about
       28   ///
5000-1231
                                                 4
                  COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                           CASE NO.
       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.5 Page 5 of 10



        1   Plaintiffs’ loan, and their need to pay off a significant loan in July 2020 using these
        2   investments.
        3           26.    Rather than heeding Plaintiffs’ warnings, Alberto continued to engage
        4   in speculative and risky trading. As a result, Plaintiffs lost nearly everything they
        5   had invested. Remarkably, Defendants managed to lose nearly $1.8 million in the
        6   Interactive Brokers account, including a loss of $1.1 million in only three months.
        7           27.    In early 2020, Manuel asked Alberto that certain monies be withdrawn
        8   from the Fund. At that time, Alberto disclosed that the account was fully margined
        9   and that nothing could be moved.
       10           28.    Subsequently, the fully margined account went into arrears and all
       11   shares were sold by Interactive Brokers.
       12           29.    Plaintiffs are informed and believe that the securities invested in via
       13   NRI were not registered with either the SEC or California’s securities authorities or
       14   the securities authorities for any jurisdiction.
       15           30.    The individual and entity defendants used the instrumentalities of
       16   interstate commerce in connection with the sale and purchase of unregistered
       17   securities.
       18           31.    In connection with the purchase and sale of those unregistered
       19   securities, Plaintiffs are informed and believe that Defendants made material
       20   misrepresentations and failed to disclose material facts regarding the risk level of
       21   the investments, and Plaintiffs’ suitability for such investments, disclosure of such
       22   risk which was necessary.
       23           32.    Plaintiffs are informed and believe that the individual and entity
       24   defendants knew those material misrepresentations and omissions were false and
       25   misleading when they made them, or failed to make them, and knew that Plaintiffs
       26   did not realize the risky and highly speculative nature of the investments.
       27   ///
       28   ///
5000-1231
                                                 5
                  COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                           CASE NO.
       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.6 Page 6 of 10



        1           THE SAFE HARBOR PROVISION FOR FORWARD-LOOKING
        2                          STATEMENTS IS INAPPLICABLE
        3           33.   The statutory safe harbor for forward-looking statements does not
        4   apply in this instance. The representations made by the individual and entity
        5   defendants with respect to the risk of the investments were not forward-looking
        6   statements when they were made or offered to Plaintiffs. To the extent that any
        7   such statements were forward-looking statements, there was no “cautionary
        8   statement” identifying important factors that could cause actual results to differ
        9   materially from those in the forward-looking statement.
       10                              FIRST CLAIM FOR RELIEF
       11                            VIOLATION OF SECTION 10(b)
       12                     OF THE EXCHANGE ACT AND RULE 10b-5
       13           34.   Plaintiffs incorporate by reference the allegations in paragraphs 1
       14   through 33, above.
       15           35.   At all relevant times, the individual and entity defendants: (a) made
       16   material misrepresentations regarding the risk of the investments and/or failed to
       17   disclose the risk of the investments; (b) knew that the investments were risky and
       18   highly speculative when the statements and/or omissions were made; (c) engaged in
       19   the aforementioned acts in connection with the purchase or sale of unregistered
       20   securities; (d) Plaintiffs relied on these material misrepresentations and/or
       21   omissions; (e) Plaintiffs’ reliance led to the loss of substantial sums of the initial
       22   investment; (f) Defendants’ actions caused Plaintiffs’ reliance, in violation of
       23   Section 10(b) of the Exchange Act and Rule 10b-5.
       24           36.   Plaintiffs sue each Defendant either as a primary participant in the
       25   wrongful and illegal conduct charges or as a controlling person.
       26           37.   The individual and entity defendants, individually and together, either
       27   directly or directly, through the instrumentalities of interstate commerce, engaged
       28   ///
5000-1231
                                                 6
                  COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                           CASE NO.
       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.7 Page 7 of 10



        1   in a continuous course of misrepresentations about the riskiness and speculative
        2   nature of the investments, which were unregistered securities.
        3           38.    At the time of these misrepresentations and key omissions, Plaintiffs
        4   were ignorant of the riskiness and speculative nature of the investments that
        5   Defendants had induced them to purchase. Had Plaintiffs known about the extreme
        6   risk involved, Plaintiffs never would have invested in the unregistered securities.
        7           39.    Based on the foregoing, the individual and entity defendants have
        8   violated Section 10(b) of the Exchange Act, and Rule 10b-5.
        9           40.    As a direct and proximate result of the wrongful conduct, Plaintiffs
       10   suffered damaged of at least $2,000,000 the exact amount of which will be proven
       11   at trial.
       12                             SECOND CLAIM FOR RELIEF
       13                 VIOLATION OF CALIFORNIA CORPORATION CODE
       14                                     §§ 25401 and 25501
       15           41.    Plaintiffs incorporate by reference the allegations in paragraphs 1
       16   through 40, above.
       17           42.    The securities offered by NRI through the Interactive Brokers account
       18   were securities as defined by § 25019 of the California Corporations Code.
       19           43.    The individual defendants and the entity defendants are liable to
       20   Plaintiffs under section 25401 and section 25501 of the California Corporations
       21   Code because each offered and sold securities in California through written and/or
       22   oral communications, that included untrue statements of material facts and/or
       23   omitted to state material facts necessary in order to make the statements made, in
       24   light of the circumstances under which they were made, not misleading.
       25           44.    These material misrepresentations and omissions proximately caused
       26   damage to Plaintiff in excess of $2,000,000 the exact amount of which will be
       27   proven at trial.
       28   ///
5000-1231
                                                 7
                  COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                           CASE NO.
       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.8 Page 8 of 10



        1                              THIRD CLAIM FOR RELIEF
        2                        NEGLIGENT MISREPRESENTATION
        3           45.   Plaintiffs incorporate by reference the allegations in paragraphs 1
        4   through 44, above.
        5           46.   The individual and entity defendants made representations to Plaintiffs
        6   regarding material facts, including the risk and suitability of certain investments.
        7           47.   Plaintiffs are informed and believe that the representations made
        8   regarding the risk and suitability of such investments for Plaintiffs were false.
        9           48.   Plaintiffs are informed and believe that the representations were made
       10   by the individual and entity defendants regarding the risk and suitability of such
       11   investments without reasonable grounds for believing them to be true.
       12           49.   Plaintiffs were unaware of the falsity of the misrepresentations and/or
       13   omissions and acted in reliance on the truth of the representations and were justified
       14   in relying on those representations.
       15           50.   As a result of Plaintiffs’ reliance on those representations, Plaintiffs
       16   have sustained and continue to sustain damages according to proof at trial. Further,
       17   the significant loss of investment funds may lead to Plaintiffs losing their real
       18   property investment in Mexico, for which a loan was scheduled to come due in July
       19   2020, and which the individual and entity defendants knew was coming due.
       20           51.   In engaging in the alleged conduct, the individual and entity
       21   defendants made representations and statements of material facts and omitted to
       22   state material facts regarding the risk and suitability of the investments, which were
       23   necessary to inform Plaintiffs of all material facts required to make an informed
       24   decisions regarding the purchase of the unregistered securities.
       25           52.   As a direct and proximate result of the misrepresentations and
       26   omissions alleged, Plaintiffs have suffered money damages in excess of $2,000,000,
       27   the exact amount of which will be proven at trial.
       28   ///
5000-1231
                                                 8
                  COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                           CASE NO.
       Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.9 Page 9 of 10



        1                            FOURTH CLAIM FOR RELIEF
        2                            BREACH OF FIDUCIARY DUTY
        3           53.   Plaintiffs incorporate by reference the allegations in paragraphs 1
        4   through 52, above.
        5           54.   The individual and entity defendants, as financial advisors, had a
        6   fiduciary duty to act in the upmost good faith for the benefit of Plaintiffs.
        7   Specifically, the individual and entity defendants were required to adequately
        8   advise Plaintiffs regarding the risks of their investments.
        9           55.   The individual and entity defendants breached this fiduciary duty
       10   includes, but is not limited to the failure to: (a) adequately advise Plaintiffs
       11   regarding the risks inherent in such speculative investments; (b) heed Plaintiffs’
       12   concerns and directions when Plaintiffs expressed concerns about the status of their
       13   investment; (c) obtain appropriate consent from Plaintiffs given the risk of the
       14   investment; and (d) protect Plaintiffs’ financial interests. The actions of the
       15   individual and entity defendants were reckless, risky, and unwarranted, especially
       16   when considering Plaintiffs’ needs and financial standing. The management of
       17   Plaintiffs’ accounts fell below the standard of care.
       18           56.   The management of Plaintiffs’ account, which fell below the standard
       19   of care, caused a significant loss to Plaintiffs’ investment.
       20           WHEREFORE, PLAINTIFFS’ PRAY AS FOLLOWS:
       21           1.    For compensatory damages in an amount to be proven at trial, but no
       22   less than $2,000,000;
       23           2.    For restitution in an amount to be proven at trial, but no less than
       24   $2,000,000;
       25           3.    For reasonable attorneys’ fees and costs; and
       26   ///
       27   ///
       28   ///
5000-1231
                                                 9
                  COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                           CASE NO.
     Case 3:20-cv-01908-BEN-MSB Document 1 Filed 09/23/20 PageID.10 Page 10 of 10



        1        4.    All other relief deemed appropriate by the Court.
        2                            PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
        3
            Dated: September 23, 2020       By:    s/Douglas A. Pettit
        4                                          Douglas A. Pettit, Esq.
                                                   Miguel Leff, Esq.
        5                                          Alexander P. Cohen, Esq.
                                                   Attorneys for Plaintiffs
        6                                          MANUEL RODITI and VENICE
                                                   BEJARANO
        7                                          dpettit@pettitkohn.com
                                                   miguel@lefflawoffices.com
        8                                          acohen@pettitkohn.com
        9
                                     DEMAND FOR JURY TRIAL
       10
                 Plaintiffs hereby demand a trial by jury of all issues triable by a jury.
       11

       12                            PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
       13
            Dated: September 23, 2020       By:    s/Douglas A. Pettit
       14                                          Douglas A. Pettit, Esq.
                                                   Miguel Leff, Esq.
       15                                          Alexander P. Cohen, Esq.
                                                   Attorneys for Plaintiff
       16                                          MANUEL RODITI and VENICE
                                                   BEJARANO
       17                                          dpettit@pettitkohn.com
                                                   miguel@lefflawoffices.com
       18                                          acohen@pettitkohn.com
       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
5000-1231
                                             10
               COMPLAINT FOR VIOLATION OF FEDERAL AND CALIFORNIA SECURITIES LAWS
                                                                        CASE NO.
